Citation Nr: 0315507	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for dental trauma for 
the purposes of compensation and VA outpatient treatment.

2.  Entitlement to a compensable rating for residuals of a 
left elbow fracture.

3.  Entitlement to service connection for hepatitis A.

4.  Entitlement to service connection for a bilateral hip 
disorder with right leg muscle strain and right buttock pain.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include depression and 
schizophrenia, and entitlement to service connection for 
bilateral hearing loss will be addressed in a separate and 
forthcoming decision.)


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  That decision denied service 
connection for dental trauma, an acquired psychiatric 
disorder, hepatitis A, bilateral hearing loss, and bilateral 
hip pain with right leg muscle strain and right buttock pain.  
In addition, the January 2000 decision continued a 
noncompensable rating for residuals of a left elbow fracture.

The Board is undertaking additional development on the issues 
of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and 
schizophrenia, and entitlement to service connection for 
bilateral hearing loss pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (January 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (January 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  After giving 
the notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for dental trauma, a 
compensable rating for residuals of a fracture of the left 
elbow, service connection for hepatitis A, and service 
connection for a bilateral hip disorder has been obtained, 
and the VA has satisfied the duty to notify the veteran of 
the law and regulations applicable to these claims, the 
evidence necessary to substantiate these claims, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  There is no competent evidence of record of a dental 
condition due to a combat wound or other in-service trauma.

3.  The veteran was not a prisoner of war during service and 
there is no evidence that he has a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, or that he is a Chapter 31 
vocational rehabilitation trainee.

4.  The evidence of record does not reasonably show clinical 
findings of arthritic joint involvement or that residuals of 
a left elbow fracture are productive of limitation of flexion 
to 100 degrees or limitation of extension to 45 degrees.

5.  The evidence of record does not reasonably show that the 
veteran has a current disability related to hepatitis A 
exposure.

6.  The evidence of record does not reasonably show that the 
veteran has a clinically diagnosed disorder underlying his 
current complaints of bilateral hip pain with right leg 
muscle strain and right buttock pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1110, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.149, 
4.150, 17.161 (2002).

2.  Residuals of a fracture of the left elbow are not 
compensably disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5206 and 5207 (2002).

3.  Hepatitis A was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  A bilateral hip disorder with right leg muscle strain and 
right buttock pain was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
entitlement to service connection for dental trauma, 
hepatitis A, and a bilateral hip disorder and entitlement to 
a compensable rating for residuals of a left elbow fracture, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to evaluate the disabilities addressed in this decision.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate these claims has also been met, as the RO 
informed him of the need for such evidence in a December 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Dental Trauma

Factual Background

Service medical records indicate that teeth #s 3, 5, 19, and 
20 were extracted in March 1972.  A March 1972 treatment 
record noted that the veteran had endodontic treatment on the 
two upper incisors.  Service treatment records are silent 
with regard to treatment for dental trauma.  No dental 
examination was conducted at separation, or at least there is 
no record of such.

A September 1975 dental rating decision noted that teeth #s 
3, 5, 19, and 20 were extracted 4 months after induction.  
Tooth #14 was noted to have been extracted later.  Reasonable 
doubt was resolved in the veteran's favor and service 
connection was granted for the missing teeth, for treatment 
purposes only.  The decision specifically stated that there 
was no dental trauma noted in service.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 2000.  The veteran stated that he was 
hit in the mouth during basic training and his "teeth got 
cracked up pretty bad."  He indicated that he had 5 to 7 
extractions.  He testified that he was hit in the mouth with 
a pogo stick and his two front teeth became loosened.  He 
reported that he subsequently had surgery done to keep his 
two front teeth in place.

A January 2001 VA examination report stated that the veteran 
reported being hit in the mouth during basic training and 
having some teeth removed several days later.  The examiner 
noted that teeth #s 3 and 5 were missing, replaced by a 
bridge.  Teeth #s7, 8, and 9 were missing and not replaced.  
Tooth # 14 was missing, replaced by a bridge, which was 
defective.  Teeth #s 17, 18, 19, and 32 were missing.  The 
diagnoses were caries, non-restorable teeth, missing teeth 
and periodontitis.

A June 2001 VA treatment note reported that the veteran 
underwent an open reduction and internal fixation of a 
fracture of the mandible.  An August 2001 VA treatment note 
stated that the veteran fractured his jaw when he was 
attacked on his way home from the store.  A November 2001 VA 
treatment note indicated that the veteran would need 
extractions when his current problem resolved.

Criteria

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  Each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service-connection.  A separate 
rating is required for dental trauma, even if service-
connection has been granted for numerous teeth.  38 C.F.R. 
§ 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4)  Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5)  Teeth noted 
at entry as non-restorable will not be service-connected 
regardless of treatment during service.  (6)  Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) The 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days  after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
discharge or release.  (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Class IIR (Retroactive).  Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veteran's scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 2002); Smith v. West, 11 Vet. App. 
134 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the United 
States Court of Appeals for Veterans Claims (Court) has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, 
in the current case, adjudication of the veteran's claim for 
service connection for residuals of dental trauma must also 
include consideration of service connection for this disorder 
for the purpose of establishing eligibility for outpatient 
dental treatment as provided in 38 C.F.R. § 17.161.  See also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
[holding that the Board is required to consider a veteran's 
claim under all applicable provisions of law and regulation 
whether or not the claimant specifically raises the 
applicable provision]; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

After reviewing the claims file, the Board finds that the 
veteran has not presented any competent evidence that he has 
a dental disorder for which service connected compensation 
may be granted.  Service dental records show treatment for 
teeth #s 3, 5, 19 and 20, in addition to the two upper 
central incisors.  The veteran, in his July 2000 testimony, 
specifically referred to being hit in the mouth during 
service and subsequently undergoing surgery in his two front 
teeth.  However, there is no commensurate evidence of record 
documenting this injury.  The Board notes the March 1972 
treatment record that notes endodontic treatment on the two 
upper incisors.  However, this treatment record does not 
contain any historical background or other indications as to 
causation.  Specifically, the record does not note any 
specific dental trauma or injury sustained by the veteran.  
In addition, the September 1975 dental rating decision 
specifically noted that no dental trauma was noted in 
service.  The January 2001 VA examination reported the 
history as supplied by the veteran.  However, the Board is 
not bound to accept medical observations or comments which 
are based on a history supplied by the veteran where that 
history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Accordingly, the Board concludes that the claim for 
disability compensation for a dental disorder must be denied.

The Board finds that the criteria for service connection for 
a dental disorder, for the purposes of entitlement to VA 
outpatient dental treatment have not been met.  A veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

The evidence of record does not indicate that the veteran 
meets any of the categories of eligibility under 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161 such as would entitle him to 
outpatient dental treatment.  The evidence does not show that 
he has an adjudicated service-connected compensable dental 
condition.  See 38 C.F.R. § 17.161(a).  The veteran was 
discharged in October 1974.  A September 1975 dental rating 
decision granted service connection for dental treatment 
purposes for teeth #s 3, 5, 14, 19, and 20.  Thus, the 
veteran has already been afforded one-time treatment with 
regard to these teeth.  See 38 C.F.R. § 17.161(b).  His 
subsequent claim was filed in September 1999, not within one 
year of service.  Id.  There is no evidence of record 
indicating that the veteran's current dental disorder is a 
result of combat wounds or other service trauma.  See 
38 C.F.R. § 17.161(c).  There is no evidence of record, nor 
does the veteran contend, that he was a prisoner of war.  See 
38 C.F.R. § 17.161(d)(e).  There is no evidence of record 
indicating that the veteran's dental disorder is aggravating 
a service connected disability.  See 38 C.F.R. § 17.161(g).  
In addition, the veteran's service connected disabilities are 
not rated as 100 percent disabling by schedular evaluation, 
he is not rated as 100 percent disabled due to individual 
unemployability, nor is he a Chapter 31 vocational 
rehabilitation trainee.  See 38 C.F.R. § 17.161(h)(i).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental trauma, including for the 
purposes of obtaining VA dental treatment.

III.  Compensable Rating for Residuals of a Left Elbow 
Fracture

Factual Background

Service medical records indicate that the veteran fractured 
his left elbow in July 1973.  An October 1997 rating decision 
found that a previous rating decision, denying service 
connection for residuals of a left elbow fracture, was 
clearly and unmistakeably erroneous.  Service connection for 
residuals of a left elbow fracture was granted, and a 
noncompensable rating was assigned effective October 26, 
1974.

The veteran filed a claim for a compensable rating for 
residuals of a left elbow fracture in September 1999.

A November 1999 VA examination report noted that the veteran 
reported he was unable to fully extend his arm and had 
problems lifting heavy objects with his left hand.  On 
examination, range of motion was 0 to 135 degrees.  There was 
no swelling or tenderness present.  There was no deformity 
noted.  The angle of the elbow was normal.  X-rays showed a 
possible osteophyte on the left radial head proximally, 
probably in the area of the fracture.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 2000.  The veteran stated that he 
experienced tremendous pain with his elbow.  He indicated he 
was limited in his ability to lift a lot of weight and hold 
things for long periods of time.  He reported that he 
occasionally experienced numbness.  He testified that there 
was some swelling of the elbow two to three times a week.

A February 2001 VA examination report noted that, on 
examination range of motion of the left elbow was 0 to 135 
degrees.  There was no tenderness or weakness noted.  X-rays 
were reviewed and noted to be negative.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).

Where there is limitation of flexion of either the major 
forearm or the minor forearm to 110 degrees, a noncompensable 
evaluation is assigned.  Where limitation of flexion of 
either forearm is to 100 degrees a 10 percent evaluation is 
assigned, and where there is limitation of flexion of either 
forearm to 90 degrees, a 20 percent evaluation is assigned.  
A 30 percent evaluation is available if there is limitation 
of the major forearm to 70 degrees or limitation of the minor 
forearm to 55 degrees.  A 40 percent evaluation is assigned 
for limitation of flexion of the major forearm to 55 degrees 
or limitation of flexion of the minor forearm to 45 degrees.  
A maximum evaluation of 50 percent is only available where 
there is limitation of flexion of the major forearm to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Where there is limitation of extension of either the major 
forearm or the minor forearm to 45 degrees, a 10 percent 
evaluation is assigned, and where there is limitation of 
extension of either forearm to 75 degrees, a 20 percent 
evaluation is assigned.  A 30 percent evaluation is available 
if there is limitation of the major forearm to 90 degrees or 
limitation of extension of the minor forearm to 100 degrees.  
A 40 percent evaluation is assigned for limitation of 
extension of the major forearm to 100 degrees or limitation 
of flexion of the minor forearm to 110 degrees.  A maximum 
evaluation of 50 percent is only available where there is 
limitation of extension of the major forearm to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable rating for residuals of a left 
elbow fracture.  The Board notes that a 10 percent rating is 
available for traumatic arthritis where limitation of motion 
is noncompensable.  However, such a rating is only available 
where the record reflects x-ray evidence of arthritis in the 
affected joint.  Although the November 1999 VA examiner noted 
a possible osteophyte in the area of the fracture, the 
February 2001 VA examination x-rays were negative.  
Accordingly, a compensable rating is not available under 
Diagnostic Code 5010.

The Board notes that range of motion of the elbow was 0 to 
135 degrees at both the November 1999 and February 2001 VA 
examinations.  Accordingly, residuals of a left elbow 
fracture are noncompensable under the diagnostic codes 
governing limitation of motion of the elbow.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206 and 5207.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has complained of pain with range of motion and weakness.  
However, the veteran's subjective complaints are not 
corroborated by objective findings in the November 1999 and 
February 2001 VA examination reports.  Neither examiner notes 
pain with motion, and both reports indicate that no weakness 
or tenderness were noted on examination.  The Board finds 
that functional impairment is not shown such as would warrant 
a compensable rating at this time.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims symptoms related to residuals 
of a left elbow fracture are compensable, the Board finds 
that the medical findings do not support such an assertion.  
The Board attaches greater weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's residuals of a left elbow 
fracture alone have caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

IV.  Service Connection for Hepatitis A

Factual Background

Service medical records indicate that the veteran complained 
of feeling tired and loss of appetite in April 1973.  A 
diagnosis of possible hepatitis was noted.  Service medical 
records are otherwise silent with regard to complaints or 
treatment related to hepatitis.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 2000.  The veteran stated that he was 
diagnosed with hepatitis in service, but was not told what 
type of hepatitis he had.  He indicated that he was told he 
could not give blood because of his diagnosis.  The veteran 
reported that he watched his diet and avoided alcohol and 
drugs so he would not have a recurrence.

A January 2001 VA examination report noted that the examiner 
reviewed the claims file.  The veteran was noted to have 
reported being diagnosed with hepatitis during service.  The 
examiner indicated that the veteran had no current problems 
associated with his hepatitis exposure.  The examiner stated 
that evidence from the lab indicated a prior hepatitis A 
exposure.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for hepatitis A.  The Court has held that 
in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the evidence of record does not indicate 
that the veteran has a currently diagnosed disability related 
to hepatitis A exposure.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  Service medical records indicate 
a possible diagnosis of hepatitis during service.  However, 
the January 2001 VA examiner noted that the veteran was not 
currently experiencing any problems related to his hepatitis 
exposure.  While the same VA examiner noted a history of 
hepatitis A exposure, in the absence of a currently diagnosed 
disease or injury related to such exposure, service 
connection for hepatitis A is denied.


V.  Service Connection for Bilateral Hip Pain,
With Right Leg Muscle Strain and Right Buttock Pain

Factual Background

Service medical records indicate that the veteran was treated 
for pain in the right hip and buttock in October 1973.  The 
diagnosis was muscle strain.  A March 1974 treatment record 
stated that the veteran tripped and injured his right hip.  
The diagnosis was muscle strain.  A June 1974 treatment 
record noted that the veteran complained of pain with right 
hip extension.  An October 1974 treatment record noted a 
pulled muscle in the right leg.

A June 1975 VA examination report noted full range of motion 
in all joints.

Th veteran testified before a hearing officer at a hearing 
held at the RO in July 2000.  He stated that he got a lot of 
muscle aches and was unable to walk right at times.  He also 
reported difficulty with running and stooping down.

A February 2001 VA examination report stated that the veteran 
reported injuring his right femur and hip in service.  He 
complained of pain in his hips.  The examiner diagnosed the 
veteran with normal hips and a normal right femur.

Analysis

The veteran claims that he has a bilateral hip disorder with 
right leg muscle strain and right buttock pain.  Service 
medical records do indicate treatment for right leg and right 
hip muscle strain, as well as right buttock pain.  However, 
because the record contains no probative evidence that the 
veteran currently has a bilateral hip disorder, this appeal 
must be denied.

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See 
e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Circ. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The portion of the 
VCAA eliminating the concept of a well-grounded claim did not 
in any way alter the basic statutory requirement that there 
must be a present disability before service connection may be 
granted.  See 38 U.S.C.A. § 1110.

Having carefully reviewed all evidence of record, the Board 
concludes that the veteran does not currently have a 
clinically evidenced disability constituting a bilateral hip 
disorder with right muscle strain and right buttock pain.  
The record contains no medical evidence of an identifiable 
element of disability underlying such a disorder.  In that 
regard, the Board notes the February 2001 VA examination 
report that specifically noted normal hips and normal femur, 
and no reference to abnormal musculature.  There is no other 
medical evidence of record which contains findings of a 
current disorder related to the hips, right leg and right 
buttock.

In reaching this decision, the Board has considered the lay 
contentions of the veteran.  However, as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of the veteran's current diagnoses are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the competent evidence of record shows that the 
veteran does not currently have a bilateral hip disorder with 
right leg muscle strain and right buttock pain and service 
connection is, therefore, not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable in this instance.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for dental trauma for the 
purpose of establishing entitlement to compensation and 
dental treatment is denied.

Entitlement to a compensable rating for residuals of a left 
elbow fracture is denied.

Entitlement to service connection for hepatitis A is denied.

Entitlement to service connection for bilateral hip pain with 
right leg muscle strain and right buttock pain is denied.




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



